 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   SAMUEL J. LAVIGNE,                                  No. 2:19-cv-00186-TLN-CKD
12                        Plaintiff,
13             v.                                        ORDER
14   STEPHEN JOHNSON et al.,
15                        Defendants.
16

17             The parties in the present action have informed the court that they wish to stay the

18   proceedings in this matter and be referred to a settlement conference. Accordingly, the

19   undersigned HEREBY ORDERS that the current deadline for defendants Newman and Price to

20   provide the court with in camera documents and argument, as ordered on February 6, 2020, is

21   VACATED. (ECF No. 30.)

22   Dated: February 11, 2020
                                                        _____________________________________
23
                                                        CAROLYN K. DELANEY
24                                                      UNITED STATES MAGISTRATE JUDGE

25

26   16.186.lavi


27

28
                                                        1
